 

Exhibit 10.2

 

MANAGEMENT EQUITY AWARD AGREEMENT
(Restricted Share Units and Performance Share Units)

 

THIS MANAGEMENT EQUITY AWARD AGREEMENT (“Agreement”) is by and between
Travelport Worldwide Limited, a Bermuda exempted company (“TWW”), and
(“Executive”) is made as of               , 2017 (the “Effective Date”).

 

RECITALS

 

TWW has adopted the Travelport Worldwide Limited Amended and Restated 2014
Omnibus Incentive Plan (the “Plan”), a copy of which is attached hereto as
Exhibit A.

 

In connection with Executive’s employment by TWW or one of its Affiliates
(collectively, the “Company” and individually, a “Company Entity”), TWW has
determined it is in the best interests of the Company to grant to Executive the
number of Restricted Share Units and Performance Share Units set forth on the
signature page hereto, effective upon the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1.          Definitions. Except as expressly provided for herein, capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan. In addition to the terms defined in the Plan, the terms below shall
have the following respective meanings:

 

“Agreement” has the meaning specified in the Introduction.

 

“Company” has the meaning specified in the Recitals.

 

“Company Entity” has the meaning specified in the Recitals.

 

“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between any Company Entity and Executive,
provided that if no such employment agreement exists or such term is not
defined, then “Constructive Termination” means (A) any material reduction in
Executive’s base salary or annual bonus opportunity (excluding any change in
value of equity incentives or a reduction affecting substantially all similarly
situated executives), (B) failure of the applicable Company Entity or its
Affiliates to pay compensation or benefits when due, (C) a material and
sustained diminution to Executive’s duties and responsibilities as of the date
of this Agreement (other than any such diminution primarily attributable to the
fact that the Company becomes a subsidiary or affiliate of another company or
entity) or (D) the primary business office for Executive being relocated by more
than 50 miles; provided that any of the events described in clauses (A)-(D) of
this definition of “Constructive Termination” shall constitute a Constructive
Termination only if the applicable Company Entity fails to cure such event
within 30 days after receipt from Executive of written notice of the event which
constitutes Constructive Termination; provided further, that a “Constructive
Termination” shall cease to exist for an event on the 60th day following the
later of its occurrence thereof or Executive’s knowledge thereof, unless
Executive has given the applicable Company Entity written notice thereof prior
to such date.

 

 1 

 

 

“Executive” has the meaning specified in the Introduction.

 

“Other Documents” means the Plan, any other management equity award agreement
between Executive and TWW and any employment agreement by and between Executive
and any Company Entity, in each case as amended, modified, supplemented or
restated from time to time in accordance with the terms thereof.

 

“Performance Share Unit” means performance share units granted hereunder and
further described in Sections 2.2 and 2.4 hereof, subject to the terms of this
Agreement and the Plan.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

“Restricted Share Unit” means restricted share units granted hereunder and
further described in Sections 2.1 and 2.4 hereof, subject to the terms of this
Agreement and the Plan.

 

“Shares” means Common Stock, as defined in the Plan.

 

“TSR Index” mean the Russell 2000 Index as maintained by FTSE International
Limited and Frank Russell Company (FTSE Russell) or their successor(s).  If the
Russell 2000 Index ceases to be maintained or reported upon prior to the end of
the relevant performance period, the Board may, at its discretion and acting in
good faith, designate another index or group of companies to serve as a
comparator group for the TSR Modifier as laid out in Section 3.2(b). Any
companies that drop out of the Russell 2000 Index during the relevant
performance period set forth in this Agreement shall be excluded, as determined
by the Board in its discretion and acting in good faith.

 

“Unvested Performance Share Units” means Performance Share Units held by
Executive that are subject to any vesting, forfeiture or similar arrangement
under this Agreement.

 

“Unvested Restricted Share Units” means Restricted Share Units held by Executive
that are subject to any vesting, forfeiture or similar arrangement under this
Agreement.

 

“Vested Performance Share Units” means Performance Share Units held by Executive
that are no longer subject to any vesting, forfeiture or similar arrangement
under this Agreement.

 

“Vested Restricted Share Units” means Restricted Share Units held by Executive
that are no longer subject to any vesting, forfeiture or similar arrangement
under this Agreement.

 

SECTION 2


Grant of RSUS AND PSUS

 

2.1.          Restricted Share Units. Subject to the terms and conditions
hereof, TWW hereby grants Executive                  Restricted Share Units
(“RSUs”) as is set forth on the signature page to this Agreement and Executive
accepts such RSUs from TWW.

 

2.2.          Performance Share Units. Subject to the terms and conditions
hereof, TWW hereby grants Executive                  Performance Share Units
(“PSUs”) as is set forth on the signature page to

 

 2 

 

 

this Agreement (with the potential for an additional 100% of the PSUs, based on
overachievement, as set forth below) and Executive accepts such PSUs from TWW.

 

2.3.          Each RSU or PSU represents the right to receive from TWW, on the
terms and conditions (and at the times) set forth in this Agreement, one Share
(but subject to adjustment pursuant to the terms herein). The terms of the
Shares are set forth in, and governed by, the Plan and Executive shall have no
rights in respect of such Shares until the Company delivers such Shares pursuant
to the terms hereof.

 

SECTION 3

VESTING, delivery, termination AND NO TRANSFERS

 

3.1.          Vesting Schedule – RSUs.

 

(a)        Subject to Section 3.1(b) of this Agreement and the last sentence of
this Section 3.1(a), and subject to Executive’s continuous active employment
(which shall not include employment after the Executive has given notice of
termination of employment) with the Company through the applicable RSU Vesting
Date, the RSUs granted to Executive under this Agreement shall vest with respect
to one quarter (25%) of such units on each of April 15, 2018, April 15, 2019,
April 15, 2020, and April 15, 2021 (each, an “RSU Vesting Date”). For purposes
of this Section 3.1(a) of this Agreement, in the event that Executive is on an
extended approved leave of absence (paid or unpaid, other than such vacation
time or statutory leave as permitted under Company policy or in accordance with
applicable law), the period of time that Executive is on such an extended
approved leave of absence shall not be counted towards vesting on any RSU
Vesting Date(s), and for any period between RSU Vesting Dates when Executive is
on such approved leave of absence for part of such period, vesting shall be
pro-rata based on the portion of the period that Executive was not on such
approved leave of absence. All RSUs that do not vest in accordance with this
Section or Section 3.1(b) below shall be forfeited. In the event that an RSU
Vesting Date falls on a day that is not a business day, the RSU Vesting Date
shall be the next business day.

 

(b)        Notwithstanding the foregoing, in the event that:

 

(i)         After a Change in Control, if Executive’s employment with the
Company is terminated by the Company other than for Cause or by Executive as the
result of a Constructive Termination, in either case within eighteen (18) months
of such Change in Control, subject to Executive’s execution, delivery and
non-revocation of a separation agreement and general release of all claims or
similar agreement as the Company provides in its standard form (or, if
applicable, as previously agreed-upon with Executive), which shall be executed
no later than forty-five (45) days following such termination of Executive’s
employment with the Company, Executive shall thereupon be deemed to have vested
in one hundred percent (100%) of Unvested RSUs held by Executive immediately
prior to such termination (and such Unvested RSUs shall automatically convert to
Vested RSUs hereunder); and

 

(ii)        [Executive’s employment with the Company is terminated by the
Company other than for Cause, (except to the extent that Section 3.1(b)(i)
applies following a Change in Control), subject to Executive’s execution,
delivery and non-revocation of a separation agreement and general release of all
claims or similar agreement as the Company provides in its standard form (or, if
applicable, as previously agreed-upon with Executive), which shall be executed
no later than forty-five (45) days following such termination of

 

 3 

 

 

Executive’s employment with the Company, Executive shall be deemed to have
vested in the Unvested RSUs that would have vested (and such RSUs shall be
treated as Vested RSUs hereunder) assuming that (a) Executive’s employment
continued for twelve (12) months following the termination of Executive’s
employment and (b) the Unvested RSUs held by Executive vest ratably on a monthly
basis beginning on the RSU Vesting Date immediately prior to the date of
Executive’s termination of employment (and in the case of a termination prior to
the first RSU Vesting Date, April 15, 2017) and ending on April 15, 2021. Any
RSUs that remain Unvested RSUs after the application of this Section 3.1(b)(ii)
shall be forfeited; and]1

 

(iii)       Executive’s employment with the Company is terminated for any
reason, except as set forth, and to the extent provided, in Section 3.1(b)(i)
[and Section 3.1(b)(ii)]2, Executive shall have no right to further vesting of
the RSUs that are Unvested RSUs (and such RSUs shall be forfeited on such
termination of employment).

 

3.2.          Vesting Schedule – PSUs.

 

(a)        Subject to the achievement of the EPS Goal as set forth in Section
3.2(b) of this Agreement, the last sentence of this Section 3.2(a), and
Executive’s continuous active employment (which shall not include employment
after the Executive has given notice of termination of employment) with the
Company through the PSU Vesting Date, the PSUs granted to Executive under this
Agreement shall be eligible to vest on April 15, 2020 (the “PSU Vesting Date”).
For purposes of this Section 3.2(a) of this Agreement, in the event that
Executive is on an extended approved leave of absence (paid or unpaid, other
than such vacation time or statutory leave as permitted under Company policy or
in accordance with applicable law), the period of time that Executive is on such
an extended approved leave of absence shall not be counted towards vesting on
the PSU Vesting Date, and for any period between April 15, 2017 and the PSU
Vesting Date when Executive is on such approved leave of absence for part of
such period, vesting shall be pro-rata based on the portion of the period that
Executive was not on such approved leave of absence. In the event that the PSU
Vesting Date falls on a day that is not a business day, the PSU Vesting Date
shall be the next business day.

 

(b)        The number of PSUs that vest on the PSU Vesting Date will be based
upon the adjusted Earnings Per Share (“EPS”) growth of TWW, as established and
defined by the Board in good faith (the “EPS Goal”), as adjusted by the relative
total shareholder return for such period, as also established and defined by the
Board in good faith (the “TSR Modifier”). The Board has established (or will
establish) Threshold (“Threshold”), Target (“Target”) and Stretch (“Stretch”)
levels for the EPS Goal and the TSR Modifier. The percentage of PSUs that vest
shall be based upon the EPS growth of TWW as compared with the EPS Goal (in each
case as adjusted by the TSR Modifier), as follows:

 

(i)Determination of preliminary vesting percentage

 

(A)if the EPS Goal result is at or above Stretch level, the preliminary vesting
percentage for the PSUs shall be 200%; or

 





 

1 Only for designated executives.

 

2 As applicable.



 

 4 

 

 

(B)if the EPS Goal result is at Target level, the preliminary vesting percentage
for the PSUs shall be 100%; or

 

(C)if the EPS Goal result is at Threshold level, the preliminary vesting
percentage for the PSUs shall be 50%; or

 

(D)if the EPS Goal result is between Threshold and Target levels, the
preliminary vesting percentage for the PSUs shall be determined by the linear
interpolation between the preliminary vesting percentages at Threshold (50%) and
at Target (100%), with the resulting preliminary vesting percentage rounded to
the nearest whole percentage point; or

 

(E)if the EPS Goal result is between Target and Stretch levels, the preliminary
vesting percentage for the PSUs shall be determined by linear interpolation
between the preliminary vesting percentages at Target (100%) and at Stretch
(200%), with the resulting preliminary vesting percentage rounded to the nearest
whole percentage point; or

 

(F)if the EPS Goal result is below Threshold level, the PSUs for the EPS Goal
shall not vest, regardless of the results of the TSR Modifier under Section
3.2(b)(ii).

 

(ii)The TSR Modifier for the PSUs shall be determined by comparing the total
shareholder return (“TSR”) for Travelport shares, as determined by the Board in
good faith, to the TSR Index, as determined in good faith by the Board:

 

(A)If the TSR for Travelport shares over the relevant period is at or above the
75th percentile (Stretch) when compared to the TSR Index, the TSR Modifier will
be + (plus) 25 percentage points;

 

(B)If the TSR for Travelport shares over the relevant period is at the 50th
percentile (Target) when compared to the TSR Index, the TSR Modifier will be 0
percentage points;

 

(C)If the TSR for Travelport shares over the relevant period is at or below the
25th percentile (Threshold) when compared to the TSR Index, the TSR Modifier
will be – (negative) 25 percentage points

 

(D)If the TSR for Travelport shares over the relevant period is between the 25th
and the 50th percentiles, or between the 50th and the 75th percentiles, when
compared to the TSR Index, the TSR Modifier will be determined by linear
interpolation between the two relevant points, with the TSR Modifier rounded to
the nearest whole percentage point.

 

(iii)The final vesting percentage for the PSUs shall be determined by combining
the preliminary vesting percentage as determined in Section 3.2 (b)(i) with the
TSR Modifier as determined in Section 3.2

 

 5 

 

 

(b)(ii), with the result rounded to the nearest whole percentage point;
provided, however, that:

 

(A)As noted in Section 3.2(a)(i)(F), if the EPS Goal Result is below the
Threshold level, the final vesting percentage will be 0%, regardless of the TSR
Modifier as determined in Section 3.2(a)(ii); and

 

(B)The final vesting percentage cannot be lower than 0%; and

 

(C)In the event that the sum of (i) the preliminary vesting percentage and (ii)
the TSR Modifier exceeds 200%, the preliminary vesting percentage shall be
reduced such that the sum of (i) the preliminary vesting percentage, as reduced
in accordance with this Section 3.2(b)(iii)(C), and (ii) the TSR Modifier shall
not exceed 200%.

 

(iv)The number of PSUs, if any, that will vest (subject to the other conditions
of this Agreement, including without limitation continued employment through the
PSU Vesting Date) on April 15, 2020 shall be determined as soon as reasonably
practicable. The number of PSUs that vest shall be rounded to the nearest number
of whole units. All PSUs that have not vested in accordance with this Section
3.2(b) or Section 3.2(c) below shall be forfeited. For the avoidance of doubt,
the PSUs granted hereunder are Performance Awards and subject to all applicable
terms of the Plan, including (without limitation) Section 9.2(d) thereunder.

 

(c)        Notwithstanding the foregoing, in the event that:

 

(i)A Change in Control occurs prior to the PSU Vesting Date, and after such a
Change in Control, Executive’s employment with the Company is terminated by the
Company other than for Cause or by Executive as the result of a Constructive
Termination, in either case within eighteen (18) months of such Change in
Control, subject to Executive’s execution, delivery and non-revocation of a
separation agreement and general release of all claims or similar agreement as
the Company provides in its standard form (or, if applicable, as previously
agreed-upon with Executive), which shall be executed no later than forty-five
(45) days following such termination of Executive’s employment with the Company,
Executive shall thereupon be deemed to have vested in one hundred percent
(100%), i.e. Target, of the Unvested PSUs held by Executive immediately prior to
such termination (and such Unvested PSUs shall automatically convert to Vested
PSUs hereunder); and

 

(ii)[Prior to the PSU Vesting Date, Executive’s employment with the Company is
terminated by the Company other than for Cause (except to the extent that
Section 3.1(c)(i) applies following a Change in Control), subject to Executive’s
execution, delivery and non-revocation of a separation agreement and general
release of all claims or similar agreement as the Company provides in its
standard form (or, if applicable, as previously agreed-upon with Executive),
which

 

 6 

 

 

shall be executed no later than forty-five (45) days following such termination
of Executive’s employment with the Company, Executive shall be eligible for
vesting of PSUs on the PSU Vesting Date assuming that (a) Executive’s employment
continued for twelve (12) months following the termination of Executive’s
employment; (b) the PSUs held by Executive vesting ratably on a monthly basis
beginning on April 15, 2017 and ending on April 15, 2020; and (c) based on the
EPS Goal and TSR Modifier results. Any PSUs that remain Unvested PSUs after the
application of this Section 3.2(c)(ii) shall be forfeited; and]3

 

(iii)Executive’s employment with the Company is terminated for any reason prior
to the PSU Vesting Date, except as set forth, and to the extent provided, in
Section 3.2(c)(i)[and Section 3.2(c)(ii)]4, Executive shall have no right to
further vesting of the PSUs that are Unvested PSUs (and such PSUs shall be
forfeited on such termination of employment).

 

3.3.          Transfer Prohibited. Executive may not sell, assign, transfer,
pledge or otherwise encumber (or make any other Disposition of) any RSUs or
PSUs, except upon the death of Executive. Upon any attempted Disposition in
violation of this Section 3.3, the RSUs and/or PSUs shall immediately become
null and void. In addition, as set forth in Section 3.5 of this Agreement, each
Share delivered pursuant to this Agreement is subject to the Plan.

 

3.4.          Delivery of Shares. No Shares covered by an RSU shall be delivered
to Executive until the RSU becomes a Vested RSU. No Shares covered by a PSU
shall be delivered to Executive until the PSU becomes a Vested PSU. Subject to
the last sentence hereof, Shares covered by any Vested RSUs or Vested PSUs shall
be delivered within 30 days of the applicable Vesting Date. Prior to delivery of
the Shares all federal, state or local income or other taxes required by law to
be withheld with respect to the delivery of the RSUs or PSUs shall be settled
and accounted for in accordance with TWW policies (which may include requiring
Executive to pay the applicable Company Entity such required withholding, TWW
requiring Executive to “sell to cover” to cover such required withholding
amounts, and/or the withholding by TWW of Shares to cover such required
withholding amounts); and further provided that this condition must be
satisfied, and the Shares delivered, not later than March 15 in the year
following the year of vesting. For purposes herein, TWW shall determine the
amount of taxes required to be withheld and may, in its sole discretion, require
the maximum amount contemplated by FASB Accounting Standards Update 2016-09 that
may be withheld without causing the Award to be liability classified. Delivery
of Shares issuable pursuant to Awards granted under this Agreement may be
evidenced in such manner as TWW shall determine, including without limitation by
issuance of certificates representing Shares or the making of a book entry or
other electronic notation indicating ownership of the Shares.

 

3.5.          Plan. Executive acknowledges receipt of a copy of the Plan and
represents that Executive understands that (i) the terms of grant of the Shares
are set forth in, and governed by, the Plan, (ii) Executive shall have no rights
in respect of such Shares until TWW delivers such Shares pursuant to the terms
hereof and (iii) the Plan may be amended or modified from time to time.

 



 

3 Only for designated executives.

 

4 As applicable.

 

 7 

 

 

SECTION 4

Distribution Equivalent rights WITH RESPECT TO RSUS and PSUS

 

4.1.          Payments and Allocations upon Distributions. If on any date while
RSUs or PSUs are outstanding hereunder, any Company Entity shall make any
distribution or pay any dividend to holders of Shares, TWW shall cause the
applicable Company Entity to allocate to a notional account for Executive (the
“Notional Account”) an amount, in respect of each Unvested RSU or Unvested PSU,
equal to the amount that would have been payable in respect of the Shares
underlying such Unvested RSU or Unvested PSU (at Stretch) if it were issued and
outstanding on the date of such dividend or distribution.

 

4.2.          Additional Payments upon Vesting. On any date that any Unvested
RSUs become Vested RSUs, or Unvested PSUs become Vested PSUs, Executive shall be
entitled to receive an amount (such amount, the “Unvested Distribution
Equivalent Payment”) equal to the product of (x) all amounts then credited to
Executive’s Notional Account multiplied by (y) a fraction, the numerator of
which shall be the number of RSUs and/or PSUs that became Vested RSUs and/or
Vested PSUs on such date and denominator of which shall be the total number of
Unvested RSUs and Unvested PSUs (at Stretch) immediately prior to such date.
Upon payment of any Unvested Distribution Equivalent Payment, the amount
credited to the Notional Account shall be reduced thereby.

 

4.3.          Withholding. TWW and the applicable Company Entity shall have the
right and is hereby authorized to withhold from any Distribution Equivalent
Payment the amount of any applicable withholding taxes in respect of such
payment and to take such action as may be necessary in the opinion of TWW or the
applicable Company Entity to satisfy all obligations for the payment of such
taxes.

 

SECTION 5

Non-Competition and confidentiality

 

5.1.          Non-Competition.

 

(a)From the date hereof while employed by a Company Entity and for a [•
year/month]5 period following the date Executive ceases to be employed by any
Company Entity (the “Restricted Period”), irrespective of the cause, manner or
time of any termination, Executive shall not use his status or former status
with any Company Entity or any of its Affiliates (and in the case of former
status, for the direct or indirect benefit of any Competitor) to obtain loans,
goods or services from another organization on terms that would not be available
to him in the absence of his relationship or prior relationship to the Company.

 

(b)During the Restricted Period, Executive shall not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or in any way injuring the

 



 

5 Length of restrictions varies: (a) 24 months for EVPs and (b) for non-EVPs,
based upon existing restrictive covenants/size of award/applicable law.

 

 8 

 

 

interests of the Company and the Company shall not make or authorize any Person
to make any statement that would in any way injure the personal or business
reputation or interests of Executive; provided however, that, subject to Section
5.2, nothing herein shall preclude the Company or Executive from giving truthful
testimony under oath in response to a subpoena or other lawful process or
truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company from
disclosing the fact of any termination of Executive’s employment or the
circumstances for such a termination. For purposes of this Section 5.1, the term
“Competitor” means any enterprise or business that is engaged or plans to engage
in, at any time during the Restricted Period, any activity that competes with
the businesses conducted during or at the termination of Executive’s employment,
or planned or proposed to be conducted at any time during the Restricted Period,
by the Company in a manner that is or would be material in relation to the
businesses of the Company or the prospects for the businesses of the Company (in
each case, within 100 miles of any geographical area where the Company
manufactures, produces, sells, leases, rents, licenses or other provides its
products or services). During the Restricted Period, Executive, without prior
express written approval by the Board, shall not (A) engage in, or directly or
indirectly (whether for compensation or otherwise) manage, operate, or control,
or join or participate in the management, operation or control of a Competitor,
whether as an employee, officer, director, partner, consultant, agent, advisor,
or otherwise or (B) develop, expand or promote, or assist in the development,
expansion or promotion of, any division of an enterprise or the business
intended to become a Competitor at any time during the Restricted Period or (C)
own or hold a Proprietary Interest in, or directly furnish any capital to, any
Competitor of the Company. Executive acknowledges that the Company's businesses
are conducted nationally, internationally and worldwide, and agrees that the
provisions in the foregoing sentence shall operate throughout the entire
geographic territory for which Executive performed duties for the Company or
acted on behalf of the Company during Executive’s employment, the United States
and any other country in the world in which the Company operated or operates
during the Restricted Period (subject to the definition of “Competitor”).

 

(c)During the Restricted Period, Executive, without express prior written
approval from the Board, shall not solicit any members or the then-current
suppliers, clients or customers of the Company for any existing business of the
Company or discuss with any employee of the Company information or operations of
any business intended to compete with the Company.

 

(d)During the Restricted Period, Executive shall not interfere with the
employees or affairs of the Company or solicit or induce any Person who is an
employee of the Company to terminate any relationship such Person may have with
the Company, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any Person with which Executive
may be Affiliated, to engage, employ or compensate, any employee of the Company.

 

(e)For the purposes of this Agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided, however, that ownership of

 

 9 

 

 

less than 5% of any class of equity interest in a publicly held company shall
not be deemed a Proprietary Interest.

 

(f)The period of time during which the provisions of this Section 5.1 shall be
in effect shall be extended by the length of time during which the parties are
in litigation over a claim that the Executive is in breach of the terms hereof.

 

(g)Executive agrees that the restrictions contained in this Section 5.1 are an
essential element of the compensation Executive is granted hereunder and but for
Executive's agreement to comply with such restrictions, TWW would not have
entered into this Agreement. The Executive further agrees that the restrictions
contained in this Section 5.1 constitute entirely separate, severable and
independent restrictions.

 

(h)It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 5.1 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

5.2.          Confidentiality.

 

(a)Except as permitted or required by law, Executive will not at any time
(whether during or after Executive’s employment with any Company Entity) (x)
retain or use for the benefit, purposes or account of Executive or any other
Person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than its professional
advisers who are bound by confidentiality obligations), any non-public,
proprietary or confidential information (including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals) concerning the past, current
or future business, activities and operations of the Company and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

 

(b)“Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written

 

 10 

 

 

notice to the applicable Company Entity of such requirement, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.

 

(c)Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement (unless this Agreement shall be publicly available as
a result of a regulatory filing made by a Company Entity); provided that
Executive may disclose to any prospective future employer the provisions of
Section 5 of this Agreement provided they agree to maintain the confidentiality
of such terms.

 

(d)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive’s possession or control
(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that Executive may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information; and (z)
notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware.

 

5.3.          Intellectual Property.

 

(a)If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

 

(b)If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret,

 

 11 

 

 

unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.

 

(c)Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

 

(d)Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

(e)Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including the Travelport Code of Business Conduct &
Ethics and other Company policies regarding the protection of confidential
information (including without limitation information security and customer
data), intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

 

5.4.          Cooperation with Litigation. During and following the termination
of Executive’s employment with the Company (regardless of the reason for
Executive’s termination of employment with the Company and which party initiates
the termination of employment with the Company), except as required by law,
Executive agrees to cooperate with and make himself readily available to the
Company, the Company’s General Counsel (or equivalent position within the
Company) and / or its advisers, as the Company may reasonably request, to assist
it in any matter regarding Company and its subsidiaries and parent companies,
including giving truthful testimony in any litigation, potential litigation or
any internal investigation or administrative, regulatory, judicial or
quasi-judicial proceedings involving the Company over which Executive has
knowledge, experience or information. Executive acknowledges that this could
involve, but is not limited to, responding to or defending any regulatory or
legal process, providing information in relation to any such process, preparing
witness statements and giving evidence in person on behalf of the Company. The
Company shall reimburse any reasonable expenses incurred by Executive as a
consequence of complying with his obligations under this clause, provided that
such expenses are approved in advance by the Company.

 

 12 

 

 

5.5.          Specific Performance. Executive acknowledges and agrees that TWW’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 5 would be inadequate and TWW would suffer irreparable damages as a
result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, TWW, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 5.

 

5.6.          Survival. The provisions of this Section 5 shall survive the
termination of Executive’s employment for any reason. The provisions of this
Section 5 are in addition to any other restrictions set forth in any other
long-term incentive program award agreement or letter, employment agreement or
contract; offer letter; non-competition, non-solicitation, confidentiality,
and/or intellectual property agreement; Company policy, guideline or standard;
or the protections under applicable law.

 

5.7.          Any confidentiality or non-disclosure provision in this Agreement,
including without limitation Section 5.2 of this Agreement, does not prohibit or
restrict Executive or his attorney from initiating communications directly with,
or responding to any inquiry from, or providing testimony before, any
self-regulatory organization or state or federal regulatory authority, regarding
this agreement or his employment with the Company. Any cooperation provision in
this Agreement, including without limitation Section 5.4 of this Agreement, does
not require Executive to contact the Company regarding the subject matter of any
such communications before engaging in such communications.

 

SECTION 6

MISCELLANEOUS

 

6.1.          Tax Issues. THE ISSUANCE OF THE RESTRICTED SHARE UNITS, AND
PERFORMANCE SHARE UNITS TO EXECUTIVE AND/OR THE DELIVERY OF THE SHARES PURSUANT
TO THIS AGREEMENT INVOLVES COMPLEX AND SUBSTANTIAL TAX CONSIDERATIONS. EXECUTIVE
ACKNOWLEDGES THAT HE HAS CONSULTED HIS OWN TAX ADVISOR WITH RESPECT TO THE
TRANSACTIONS DESCRIBED IN THIS AGREEMENT. NEITHER TWW NOR ANY COMPANY ENTITY
MAKES ANY WARRANTIES OR REPRESENTATIONS WHATSOEVER TO EXECUTIVE REGARDING THE
TAX CONSEQUENCES OF EXECUTIVE’S RECEIPT OF THE RESTRICTED SHARE UNITS,
PERFORMANCE SHARE UNITS, AND/OR SHARES OR THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES
AND AGREES THAT EXECUTIVE SHALL BE SOLELY RESPONSIBLE FOR ANY TAXES ON THE
RESTRICTED SHARE UNITS, THE PERFORMANCE SHARE UNITS, AND THE SHARES AND SHALL
HOLD THE COMPANY, ITS OFFICERS, DIRECTORS AND EMPLOYEES HARMLESS FROM ANY
LIABILITY ARISING FROM ANY TAXES INCURRED BY EXECUTIVE IN CONNECTION WITH THE
RESTRICTED SHARE UNITS, PERFORMANCE SHARE UNITS, OR SHARES.

 

6.2.          Compliance with IRC Section 409A. Notwithstanding anything herein
to the contrary, (i) if at the time Executive is a “specified employee” as
defined in Section 409A and the deferral of the commencement of any payments or
benefits otherwise payable hereunder is necessary in order to prevent any
accelerated or additional tax under Section 409A, then TWW will defer the

 

 13 

 

 

commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) until the date that is six months following Executive’s termination
of employment with the applicable Company Entity (or the earliest date as is
permitted under Section 409A) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax. TWW shall
consult with Executive in good faith regarding the implementation of the
provisions of this Section 6.2; provided that neither the Company nor any of its
employees or representatives shall have any liability to Executive with respect
to thereto.

 

6.3.          Employment of Executive. Executive acknowledges that he is
employed by TWW or its Affiliates subject to the terms of his employment
agreement with TWW (if any). Any change of Executive’s duties as an employee of
the Company shall not result in a modification of the terms of this Agreement.

 

6.4.          Equitable Adjustments. Notwithstanding any other provisions in
this Agreement or the Plan to the contrary, subject to any required action by
shareholders, if (i) the Company shall at any time be involved in a merger,
amalgamation, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or shares of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization or
other similar change in the capital structure of the Company, or any
distribution to holders of Shares other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of TWW necessitates
action by way of adjusting the terms of the outstanding Awards (collectively,
“Adjustment Events”), then TWW in its sole discretion and without liability to
any Person shall make such substitution or adjustment, if any, as it deems to be
equitable (taking into consideration such matters, without limitation, as
relative value of each class of Shares and the RSUs and/or , PSUs, status of
vesting and the nature of the Adjustment Event and its impact on the Shares and
the RSUs and/or PSUs ) to the holders of Shares as a group, as to (x) the number
or kind of Shares or other securities issued or reserved for issuance under the
Plan in respect of RSUs and PSUs , (y) the vesting terms under this Agreement,
and/or (z)  any other affected terms hereunder.

 

6.5.          Calculation of Benefits. None of the RSUs, the PSUs, or the Shares
shall be deemed compensation for purposes of computing benefits or contributions
under any retirement plan of the Company and shall not affect any benefits, or
contributions to benefits, under any other benefit plan of any kind now or
subsequently in effect under which the availability or amount of benefits or
contributions is related to level of compensation.

 

6.6.          Setoff. TWW’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder and under the Plan shall be subject
to set off, counterclaim or recoupment of amounts owed by such Executive (or any
Affiliate of such Executive (or any of its Relatives) that are Controlled by
such Executive (or any of its Relatives)) to TWW or its Affiliates (including
without limitation amounts owed pursuant to the Plan).

 

6.7.          Remedies.

 

(a)The rights and remedies provided by this Agreement are cumulative and the use
of any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. These rights and remedies are given in addition
to any other rights the parties may have at law or in equity.

 

 14 

 

 

(b)Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.

 

6.8.          Waivers and Amendments. The respective rights and obligations of
TWW and Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) in writing by such respective party.
This Agreement may be amended only with the written consent of a duly authorized
representative of TWW and Executive.

 

6.9.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia.

 

6.10.        CONSENT TO JURISDICTION.

 

(a)EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OR, IF REQUIRED, THE APPROPRIATE
GEORGIA STATE OR SUPERIOR COURT, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION,
ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL
REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION
OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY
SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN
THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO
RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 6.10 OR TO CHALLENGE
OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE
PROVISIONS HEREOF.

 

(b)EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 6.13 OF THIS AGREEMENT.

 

6.11.        Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

 15 

 

 

6.12.        Entire Agreement. This Agreement and the Other Documents constitute
the full and entire understanding and agreement of the parties with regard to
the subjects hereof and supersedes in their entirety all other prior agreements,
whether oral or written, with respect thereto, except as provided herein. This
Agreement supersedes all prior agreements and understandings (including verbal
agreements) between Executive and the Company regarding grants of equity,
equity-based or equity-related rights or instruments in any Company, except
other agreements with respect to Shares or other securities in TWW.

 

6.13.        Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
6.13), reputable commercial overnight delivery service (including Federal
Express and U.S. Postal Service overnight delivery service) or deposited with
the U.S. Postal Services mailed first class, registered or certified mail,
postage prepaid, as set forth below:

 

If to TWW or the Company, addressed to:

 

Travelport Worldwide Limited
c/o Legal Department
300 Galleria Parkway
Atlanta, Georgia 30339
USA

 

Attention: General Counsel
Fax: (770) 563-7878

 

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in TWW’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.

 

6.14.        No Third Party Beneficiaries. There are no third party
beneficiaries of this Agreement.

 

6.15.        Agreement Subject to Plan. By entering into this Agreement,
Executive agrees and acknowledges that Executive has received and read a copy of
the Plan and that the RSUs and PSUs are subject to the Plan. The terms and
provisions of the Plan as may be amended from time to time are hereby
incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

 16 

 

 

6.16.        Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 

(a)In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

(b)The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

(c)The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

 

(d)This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

 

(e)Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

 

6.17        Execution of Certain Documents. By signing this Agreement, Executive
applies for and requests that TWW allot to Executive such number of Shares of
TWW of par value US$0.0025 each to be delivered to Executive on vesting of RSUs
or PSUs, as applicable, pursuant to Section 3 of this Agreement. These Shares
are to be issued to Executive pursuant to the terms of this Agreement, and the
consideration for such Shares is set out herein. Further, Executive agrees to
take the Shares subject to the Memorandum of Association and Amended and
Restated Bye-Laws of TWW. In addition, Executive agrees to receive any and all
information, documents and notices by electronic mail at the email address
listed below Executive’s signature, and Executive undertakes to advise the
Secretary of TWW of any changes to this email address from time to time.

 

[6.18        Clawback. Notwithstanding any other provisions in this Agreement to
the contrary, the RSUs and PSUs granted hereunder are subject to the Company’s
Clawback Policy (including any subsequent amendments thereto). The Company will
make any determination for clawback or recovery in its sole discretion and in
accordance with the Clawback Policy or any additional applicable law or
regulation.]6

 



 

6 Only for executives subject to clawback policy.

 

 17 

 

 

IN WITNESS WHEREOF, TWW and Executive have executed this Agreement as of the day
and year first written above.

 

  COMPANY:       Travelport Worldwide Limited         By:     Signature:      
Name:       Title:           EXECUTIVE:           Signature:             Date:  
            Address:               Email address:               Telephone No.  
            Fax No.               Number of       Restricted       Share Units:
              Number of       Performance       Share Units:    

 

 18 

